Mr. Justice Wole
delivered the opinion of the court.
In the District Court of Ponce, José Miguel Márquez was accused of murder in the second degree and convicted of manslaughter. The appellant before us maintains that the real proximate cause of the death was the acts of the deceased in failing to follow the instructions of Ms doctor and in doing things that were forbidden him, like the drinking of water. The proof was clear with regard to the conduct of the deceased.
TMs court has decided in People v. Rodríguez, 39 P.R.R. 840, making reference therein, among others, to the citations of the Prosecuting* Attorney (Fiscal), in his brief, that where the death would not have taken place but for the acts of the defendant, carelessness or inadequate treatment by physicians can not exonerate the defendant. Neither, under the facts of this case, could the acts of the deceased. See also People v. Gonzalo, 47 P.R.R. 676.
The judgment should be affirmed.